Citation Nr: 1532081	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for a back disability (muscle strain with degenerative disc disease at L5-S1).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded in October 2012 for further development.  The increased rating claim is now ready for disposition.

In May 2013, the Veteran signed an expedited waiver of the 30 day waiting period.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's back disability was manifested by X-ray evidence of degenerative disc disease, with limitation of forward flexion of the thoracolumbar spine to no less than 85 degrees, and a combined range of motion of the thoracolumbar spine of no less than 195 degrees.






CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran contends that his service-connected back disability was more severe than his 10 percent evaluation indicated.

The Veteran's back disability, diagnosed as muscle strain with degenerative disc disease at L5-S1, has been evaluated as 10 percent disabling under Diagnostic Code 5237-5242.  Diagnostic Code 5237 pertains to lumbosacral or cervical strain and Diagnostic Code 5242 pertains to degenerative arthritis of the spine. 

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA spine disability benefits questionnaire, dated in February 2013 (indicating that the Veteran does not have IVDS).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Turning first to orthopedic manifestations of the Veteran's disability, private treatment records include an August 2007 report which indicates a complaint of dull back pain.

On July 2007 VA spine examination the Veteran presented with complaints of intermittent back pain with prolonged sitting.  He used Tylenol PM for discomfort.  He wore a lumbar support/brace when he was doing any lifting.  He denied having any restrictions on standing, walking, or climbing, but had difficult with prolonged sitting.  He denied undergoing therapy, injections or surgery for his back disability.  He also denied any weakness, fatigue, or significant flares of pain.  While he denied missing work due to his back disability, but indicated that he was able to work as a groundskeeper at a nursery with a lumbar support.  He indicated that he missed 9 days of work due to his non-service connected neck disability.

Range of motion measurements revealed 85 degrees flexion, 20 degrees extension with pain, 20 degrees left rotation, 25 degrees right rotation with pain, and 30 degrees right and left lateral flexion.  The combined range of motion was 210 degrees.  Joint function of the spine was not additionally limited after repetitive use.  There was no significant loss of curvature, significant spasm, or point tenderness.  There was no reproducible radicular pain.  An X-ray of the spine indicated stable marked L5-S1 disc space height loss and vertebral body endplate sclerosis and osteophytosis.  

The examiner diagnosed lumbosacral strain with degenerative disc disease (DDD).  He complained of increased pain over the last month with some left leg radicular symptoms brought about by prolonged sitting.  Ranges of motion were only slightly diminished and there was single level DDD on X-ray examination. 

With regard to DeLuca, there was no change in active or passive range of motion measurements during repeat testing and with resistance and no additional loss of range of motion was found due to painful motion, weakness, impaired endurance, fatigue, flares or incoordination.

In a February 2008 statement, the Veteran complained of excruciating pain and discomfort with sitting and standing which also interfered with his sleep and daily activities.  Exercises, postural changes, and non-steroidal anti-inflammatory medications provided no relief.

In his February 2009 substantive appeal, the Veteran stated that his back disability was capable of producing inflammation, fatigue, muscle spasms and back pain and that bending, twisting, and lifting worsened the pain.

A treatment records include an April 2009 report shows that the Veteran had continued complaints of back pain and stiffness.  An X-ray examination revealed a new mild levoconvex curvature possible be related to positioning and/or spasm.  Otherwise, no significant change in his DDD was found.

Pursuant to the Board's October 2012 remand, the Veteran was afforded a VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) examination in February 2013 to address the Veteran's concerns.  He complained of fairly constant pain with prolonged driving.  Back pain was treated with Tylenol and Gabapentin, heat, ice, and a TENS unit.  He did not report flare-ups of his back disability.  
 
Range of motion measurements revealed normal (90 degrees) flexion with pain, 5 degrees extension with pain, 15 degrees right lateral flexion with pain, 25 degrees left lateral flexion with pain, and 30 degrees right and left lateral rotation without pain.  The combined range of motion was 195 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  He had functional loss and/or functional impairment of the thoracolumbar spine manifested by less movement than normal and pain on movement.  There was tenderness in the lower lumbar paraspinous musculature without any palpable spasm present.  There was no guarding or muscle spasm of the thoracolumbar spine.   It was noted that he did not use assistive devices.  X-ray evidence of arthritis, but not vertebral fracture.  There was DDD at the L5-S1 level with anterior traction osteophytes present.  

The examiner diagnosed DJD/DDD L5-S1 and opined that the back disability impacted his ability to work.  The Veteran reported that he had not worked in the last year as a groundskeeper due to his back disability.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's back disability is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

In sum, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.

Accordingly, the 10 percent evaluation is warranted for noncompensable limitation of motion.  With regard to the DeLuca factors, the Board observes that the VA examiners and clinicians and physical therapist have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the Veteran to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 20 percent rating.

While the Board accepts the contentions of the Veteran that his thoracolumbar spine disability causes him to experience pain, providing the basis for the 10% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In sum, the Board finds that the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 10 percent at any time.

While the Board understands the Veteran central concern that he has a severe back disability manifested by limited movement, pain, and problems with prolonged walking and standing, it is important for Veteran to also understand that without some problems associated with his back there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  In this regard, it is important to note that his most recent range of motion testing of the back would not meet the requirements of a 10 percent evaluation, let alone higher evaluation.  Without consideration of the problems he has cited and the pain and other issues he has with his back at this time, the current evaluation could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a back disability.

Turning next to neurological manifestations of the Veteran's disability, on July 2007 VA spine examination, the Veteran complained of some shooting pain down the posterior left buttock and thigh.  He denied any numbness or tingling involved or any sense of weakness or incoordination, incontinence of bowel or bladder.   There was no reproducible radicular pain. 
 
On neurologic examination, lower extremity neurological exam was nonfocal.  DTRs were symmetrical 1- at the patella, bilaterally, 1+ at the Achilles bilaterally with no clonus.  No atrophy and motor tone was 5/5 all groups tested.  He walked with no abnormality of gait.  There was no limp, use of cane or crutch.   The examiner was unable to reproduce any neurological symptoms or radicular symptoms on examination.  

VA treatment records include a December 2008 report which indicates low back pain with sciatica on the right side back to below the back of the right knee treated with Naprosyn.

In April 2009 report which shows that the Veteran denied any leg numbness, tingling, or shooing pain.  In March 2012, he again denied having any numbness, tingling, or weakness on neurological examination.

On February 2013 VA spine DBQ examination, muscle strength, reflex, and sensory examination tests were normal and there was no evidence of muscle atrophy.  Straight leg raising was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that the right and left side were not affected by radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems/pathologic reflexes and he was noted to not have IVDS and incapacitating episodes (note this in the intro to the merits of the claim).  

The Board finds that the Veteran's neurological manifestations, specifically complaints of some shooting pain down the posterior left buttock and thigh on July 2007 VA examination, do not rise to the level of mild incomplete paralysis.  In this regard, the July 2007 and February 2013 VA neurological examinations were normal, providing evidence of high probative weight against this claim.  The July 2007 examiner was unable to reproduce any radicular pain.  While the December 2008 VA treatment report indicates right-sided sciatica, the February 2013 examiner stated that there was no radicular pain or any other signs or symptoms due to radiculopathy.  In fact, the record is negative for any diagnosed radiculopathy of the Veteran's right or left lower extremity.  Moreover, in April 2009 and March 2012 the Veteran denied having neurologic symptomatology, providing factual evidence against this claim.

While the Board acknowledges the Veteran's complaints of numbness and tingling, such complaints are wholly subjective and do not rise to the level of mild incomplete paralysis.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's back disability is unavailable.  The best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a back disability.

With regard to his back disability, the Veteran is competent to report his complaints of pain and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his back disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his back disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limitations on activities of daily living, and weakness due to his back disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in June 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected back disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record and, post-service VA treatment records (including those obtained pursuant to the Board's remands) and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, as noted in the Introduction, in May 2013, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claim certified immediately to the Board.

Next, relevant VA examinations were obtained in July 2007 and pursuant to the Board's October 2012 Remand in February 2013.  The Board acknowledges that in a July 2015 Informal Hearing Presentation, the Veteran, through his representative, requested that the increased rating claim be remanded for a new VA examination, due to the passage of time.  In spite of the Veteran's May 2013 request for expedited processing of his claim, the Veteran now contends that his case is not ripe yet for appellate review and contends that the February 2013 examination, which took place over two years ago, is stale.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his back disability.

Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  A second remand for another VA examination would only serve to further delay resolution of a claim that has already been pending for several years.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

A rating higher than 10 percent for a back disability (muscle strain with degenerative disc disease at L5-S1), is denied.


REMAND

On February 2013 VA examination, the examiner opined that the back disability impacted his ability to work.  The Veteran reported that he had not worked in the last year as a groundskeeper due to his back disability.

A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  Therefore, the claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected back disability.

Given that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected back disability (this issue is not clear), the Board must remand, under the law (cases such as this one are routinely vacated and remanded by the Veterans Court for a failure to address this issue, notwithstanding the limited rating for the disability at issue) this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

2. Schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, standing alone.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU on an extraschedular basis) with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


